Citation Nr: 9914448	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for spondylolisthesis with 
degenerative disc disease at L5-S1, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
rating in excess of 20 percent for his service-connected low 
back disorder.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's low back disorder is currently manifested 
by a moderately limited range of lumbar spine motion, and x-
ray evidence of first degree spondylolisthesis at L5-L6, 
second degree spondylolisthesis at L6-S1, and degenerative 
disease of the lower lumbar spine, with objective evidence of 
painful motion.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for the 
veteran's spondylolisthesis with degenerative disc disease at 
L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5292 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for his low back 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1998 (hereinafter, the 
"Court") has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's disorder have been properly developed.  No 
further assistance to the veteran is required on that issue 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's low back disorder includes the report of a VA 
examination conducted in February 1997.  At that time, the 
veteran reported a history of chronic back pain since 1943.  
He complained of constant daily pain in his back, which he 
described as "pressure" from the cervical area down to his 
lower back.  He stated that he had numbness down both upper 
legs, and complained that he lost his balance easily, causing 
him to fall.  Walking any distance was reportedly painful.  
He wore a cloth binder which he referred to as a "back 
brace."  He reported that his condition had become steadily 
worse over the previous year.  Physical examination revealed 
slight kyphosis, but no fixed deformity.  The musculature of 
the back was normal.  Range of motion testing showed forward 
flexion to 50 degrees, backward extension to 10 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 25 
degrees, and rotation to the left and right to 20 degrees.  
The examiner noted that the veteran had facial grimacing and 
slow movements when performing range of motion testing.  
There was no evidence of neurological involvement.  X-rays of 
the lumbar spine revealed that the veteran had 6 lumbar 
vertebra.  X-rays also revealed a small anterior osteophyte 
in the superior aspect of the body of L1, first degree 
spondylolisthesis at L5-L6, second degree spondylolisthesis 
at L6-S1, and degenerative changes in the lower portion of 
the lumbar spine.  The examiner diagnosed chronic back pain - 
first degree spondylolisthesis at L5-L6, second degree 
spondylolisthesis at L6-S1, and degenerative disease of the 
lower lumbar spine.

The veteran's low back disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, 
pursuant to which the severity of the limitation of lumbar 
spine motion is evaluated.  Under DC 5292, a 20 percent 
rating is warranted for moderate limitation of lumbar spine 
motion.  If such limitation is severe, a 40 percent rating is 
warranted.

A review of the evidence detailed above reveals that the 
severity of limitation of the veteran's lumbar spine, 
overall, most closely approximates the moderate level of 
severity contemplated by a 20 percent rating under DC 5292.  
However, the Board has also considered the overall severity 
and rather involved nature of the veteran's low back 
disorder, which includes first degree and second degree 
spondylolisthesis, osteophyte formation/spurring, and 
degenerative disc disease.  In addition, the examiner made a 
specific note of objective evidence of pain on motion, 
including facial grimacing and slow movements when performing 
range of motion testing.  Such pain on motion would 
undoubtedly result in some functional loss in addition to 
that which has objectively been demonstrated, and which the 
Board must consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet.App. 202, 206-7 (1995).  The Board therefore 
determines that the objective evidence of moderately limited 
lumbar spine motion, when viewed in conjunction with the 
veteran's credible and consistent subjective complaints of 
constant daily back pain and painful motion, confirmed by 
medical evidence, establishes that the veteran's lumbar spine 
disorder more closely approximates the level of severity 
contemplated by a 40 percent rating under DC 5292.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
However, there is no evidence that the veteran suffers from 
residuals of a vertebra fracture, as contemplated by DC 5285, 
spinal ankylosis, as contemplated by DCs 5286 and 5289, or 
intervertebral disc syndrome, as contemplated by DC 5293.  In 
addition, while the veteran clearly suffers from degenerative 
disc disease of the lumbar spine, a rating under DC 5003, 
pursuant to which the severity of degenerative arthritis is 
rated, would not result in a higher rating, since DC 5003 
states that the severity of degenerative arthritis is to be 
rated based on limitation of motion.  In this case, the 
veteran's low back disorder has already been rated under DC 
5292 based on his limitation of lumbar spine motion, so a 
higher rating is not warranted.

For the foregoing reasons, the Board finds that a 40 percent 
rating is the appropriate rating for the veteran's low back 
disorder.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).
ORDER

An increased disability rating to 40 percent for the 
veteran's spondylolisthesis with degenerative disc disease at 
L5-S1 is granted, subject to the controlling regulations 
governing the payment of monetary awards.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

